Duncan, J.,
dissenting. Although the practical result of the application of the rule of Miranda v. Arizona, 384 U. S. 436, may be an added strain on the physical facilities and manpower of law enforcement agencies, I cannot agree that the rule is inapplicable to misdemeanors. As I understand that case, the Supreme Court of the United States has provided certain procedural safeguards to secure the privilege against self-incrimination, guaranteed by the Fifth Amendment to the United States Constitution. A reading of the Miranda case does not reveal facts from which I can conclude that misdemeanors are outside the scope of these procedural safeguards. Contrary to the view of the majority, I believe that, since the Miranda decision does not specifically exclude misdemeanors, they are to be included. The fact that a felony was involved in Miranda, and the cases which accompanied it does not give rise to an inference that the thrust of that decision goes to felonies only.
It is inconsistent to hold that the Miranda warning aspect of the privilege against self-incrimination is not applicable to misdemeanors, while no suggestion is made that the other judicial interpretations concerning the priv-üege against self-incrimination are not applicable to misdemeanors. A defendant charged with a misdemeanor could never be compelled to take the witness stand, or, if he testi*70fied could lie ever be compelled to give an answer incriminating himself, nor could the prosecution comment on such a defendant’s failure to testify. The privilege against self-incrimination is not divisible so as to exclude a crime for which a person may be imprisoned for one year or less.
I would affirm.